Mr. Allein of Council for the plantiff informing the Court that this cause by the Plantiffs intermarriage with Doctor Thomas Cooper 29 being now abated and referred to Arbitration.
Moved that a Wast book formerly lodged in this Court as an Exhibit be delived to one of the Arbitrators upon his giving a receipt for the same in Order that it may be returned in the Registers Office of this Court at the time of making their Award which is Ordered accordingly.
Intr.
J. Skene Register

 Dr. Thomas Cooper and Eleanor Wright were married November 16, 1725, and the next year Charles Hart conveyed to them a small plantation on Charleston Neck called the Rat Trap. Dr. Cooper became a leader in the fight against the land-grabbers, suffered imprisonment, and later was appointed a puisne baron of the court of exchequer which was designed to check the abuses. He died in 1734. (St. Philip’s Register 1720-1758, p. 155; SCHGM, XIX, 26; Wallace, History of S. C., I, 330, 332; Smith, S. C. as a Royal Province, p. 156; Salley, Death Notices, p. 8.)